                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                 IN RE: Elizabeth Leah Hinkle aka Beth L Hinkle                              BK NO. 21-01190 HWV
                 aka Elizabeth L Brown
                                              Debtor(s)                                      Chapter 13



                                        ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                   To the Clerk:

                           Kindly enter my appearance on behalf of US Bank Trust National Association, Not In
                   Its Individual Capacity But Solely As Owner Trustee For VRMTG Asset Trust and index
                   same on the master mailing list.



                                                                                  Respectfully submitted,


                                                                                /s/${s:1:y:_________________________}
                                                                                 Rebecca Solarz
                                                                                 29 Jul 2021, 15:12:22, EDT




                                                                                  KML Law Group, P.C.
                                                                                  BNY Mellon Independence Center
                                                                                  701 Market Street, Suite 5000
                                                                                  Philadelphia, PA 19106
                                                                                  215-627-1322




                Case 1:21-bk-01190-HWV                         Doc 19 Filed 07/30/21 Entered 07/30/21 12:56:10          Desc
Document ID: b1b5412cb5492b737110e8d818e0d778e2ad7a66bac3444c84acd97224c247a8
                                                               Main Document    Page 1 of 1
